UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 05-1215



DWAYNE   EVANS;     AMANDA   EVANS;   DWAYNE   BRYAN
EVANS,

                                                Plaintiffs - Appellants,


           versus


THE CHARLOTTE-MECKLENBURG BOARD OF EDUCATION;
ARTHUR GRIFFIN, JR., individually and as
chairperson; WILHELMENIA REMBERT, DR.; JOHN W.
LASSITER; LARRY GAUVREAU; VILMA D. LEAKE, DR.;
GEORGE R. DUNLAP; LOUISE S. WOODS; MOLLY
GRIFFIN; LEE KINDBERG, DR., individually and
as board members; JAMES L. PUGHSLEY, DR.,
individually and as superintendent; LOUIS H.
LAYNE, DR., individually and as regional
superintendent; HOMER TOWNSEND, individually
and as principal; A. B. CRANK, individually
and as assistant principal; ASHLY KIMBER,
individually and as teacher; CYNTHIA JOHNSON,
individually and as police officer; H.
ETIENUE,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-355)


Submitted:   June 9, 2005                        Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Dwayne Evans, Amanda Evans, Dwayne Bryan Evans, Appellants Pro Se.
James G. Middlebrooks, Mark Weston Johnson, HELMS MULLISS & WICKER,
PPLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Appellants seek to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

their civil rights complaint.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s judgment was entered on the docket

on January 20, 2005.         The notice of appeal was filed on February

23, 2005.      Because Appellants failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -